Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 1 of 25




                    EXHIBIT B
         Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 2 of 25



                        UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF COLUMBIA

 STATE OF NEW YORK, et al.,                             )
                                                        )
                         Plaintiffs,                    )       No. 18-cv-0773
                                                        )
 ENVIRONMENTAL DEFENSE FUND,                            )       Hon. Reggie Walton
                                                        )
                         Plaintiff-Intervenor,          )
                                                        )
 v.                                                     )
                                                        )
 U.S. ENVIRONMENTAL PROTECTION                          )
 AGENCY, et al.,                                        )
                                                        )
                         Defendants.                    )
                                                        )

                        DEFENDANTS’ RESPONSES TO PLAINTIFFS’
                           FIRST SET OF INTERROGATORIES

       Defendants the United States Environmental Protection Agency and Andrew Wheeler in his

official capacity as the Acting Administrator thereof (collectively “EPA” or the “United States”)

respond as follows to the Plaintiffs’ First Set of Interrogatories.

                                       GENERAL OBJECTION

       1.     The United States objects to the Interrogatories to the extent that they seek

information protected by the attorney-client privilege, the attorney work product doctrine, the

deliberative process privilege, or any other applicable privilege or doctrine. The United States

further objects to the Interrogatories to the extent that they seek information concerning employees

or contractors of the United States that the United States is required or authorized not to produce

pursuant to 5 U.S.C. § 552a (Privacy Act) or any other applicable provision of law. Where such

information is withheld or redacted from a response, the United States will so state within the

response and provide a supporting privilege log consistent with Fed. R. Civ. P. 26(b) and the Order

                                                   1
         Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 3 of 25



Regarding Discovery Procedure entered in this case on September 27, 2018 (Dkt. No. 38)

(“Discovery Order”).

                          SPECIFIC OBJECTIONS TO DEFINITIONS

        2.       The United States objects to the definitions of the terms “Document” and

“documents” in Plaintiffs’ First Set of Interrogatories to the extent that they encompass materials or

information that are not discoverable, or that the parties are not required to preserve, collect, or

produce pursuant to the Discovery Order. The United States responds consistent with the terms of

the Discovery Order.

        3.       The United States objects to the definition of the terms “identify,” “describe,”

“provide,” and “explain” in Plaintiffs’ First Set of Interrogatories to the extent that they request that

the United States provide voluminous information in addition to the response to the question posed

by each Interrogatory, including every single fact related to that response, and dates, sources,

documents, and individuals related to each of those facts. Such requests, which are unreasonably

burdensome and not proportionate to the needs of this unreasonable delay case, also constitute at

least five discrete subparts to each interrogatory, which would result in an exceedance of the

maximum number of interrogatories permitted under Fed. R. Civ. P. 33(a)(1). The United States

therefore responds only to the questions posed in each interrogatory.

        4.       The United States objects to the definition of the term “Defendants’ Disclosures”

in Plaintiffs’ First Set of Interrogatories to the extent that it instructs the United States to respond

based upon the uncorrected version of the Initial Disclosures provided to Plaintiffs on October 31,

2018. The United States responds based upon the corrected version that was provided on

November 14, 2018.




                                                    2
         Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 4 of 25



                        SPECIFIC OBJECTIONS TO INSTRUCTIONS

       5.       The United States objects to Instruction No. 5 to the extent that it seeks knowledge,

information, or materials that are not within EPA’s possession, custody, or control. As specified in

Fed. R. Civ. P. 34(a), the United States responds with respect to knowledge, information, and

materials in EPA’s possession, custody, or control.

       6.       The United States objects to Instruction No. 6 to the extent that it directs the

United States to identify responsive documents by document control number. No general control

numbering system is used for all documents within the EPA offices involved in the actions at issue.

Instead, the United States will produce such materials consistent with the Discovery Order and

identify Bates range(s) for review consistent with Fed. R. Civ. P. 33(d)(1). The United States

further objects to the remainder of Instruction No. 6, which requests voluminous, detailed

information regarding unavailable materials contrary to Fed. R. Civ. P. 33 and the Discovery

Order. In addition, this portion of Instruction No. 6, which is unreasonably burdensome and not

proportionate to the needs of this unreasonable delay case, also constitutes at least several discrete

subparts that would exceed the maximum number of interrogatories permitted under Fed. R. Civ. P.

33(a)(1).

       7.       The United States objects to Instruction Nos. 8 - 10 as unreasonably burdensome

and not proportionate to the needs of this unreasonable delay case. The requirements and means

for asserting privilege claims and producing associated materials are specified in the Discovery

Order and in Fed. R. Civ. P. 26(b)(5), which will ensure that Plaintiffs receive all non-privileged

responsive information, as well as the information necessary for Plaintiffs to assess any privilege

claim asserted. The United States will respond consistent with Fed. R. Civ. P. 26(b)(5) and the

Discovery Order.



                                                  3
           Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 5 of 25



                                        INTERROGATORIES

           1.    Identify and describe any actions EPA has taken specifically toward
    developing and issuing Existing Source Guidelines before and following promulgation of
    the 2016 New Source Rule.

         RESPONSE: Without waiving its objections, the United States responds that EPA has

taken the following actions:

     On September 18, 2015, EPA proposed new source performance standards (“NSPS”) for

      methane emissions from the oil and natural gas sector. 80 Fed. Reg. 56,593 (September 18,

      2015).

     On March 10, 2016, EPA announced that it would initiate “a formal process to require

      companies operating existing oil and gas sources to provide information to assist in the

      development of comprehensive regulations to reduce methane emissions.”

      https://blog.epa.gov/2016/03/10/epa-taking-steps-to-cut-methane-emissions-from-existing-oil-

      and-gas-sources/. EPA refers to this as an “information collection request” or “ICR.”

     On May 12, 2016, EPA finalized the NSPS for methane emissions from new and modified oil

      and natural gas sources (“2016 NSPS”). 81 Fed. Reg. 35,824 (June 3, 2016). The 2016 NSPS

      was immediately challenged in Court by fifteen states and six industry groups. Petitioners

      challenged, among other things, EPA’s authority to regulate methane emissions from the oil

      and natural gas sector. API v. EPA, No. 13-1108 (D.C. Cir.). The litigation is currently stayed

      pending EPA’s review of the 2016 NSPS pursuant to Executive Order 13783 (“E.O. Review”).

     Also on May 12, 2016, EPA issued the first draft of the ICR, which was available for public

      comment for 60 days. 81 Fed. Reg. 35,763, 35,764 (June 3, 2016). On September 29, 2016,

      EPA published the second draft of the ICR for another 30 days of public comment. 81 Fed.

      Reg. 66,962 (September 29, 2016). In November 2016, EPA issued the final ICR, which

      entailed sending the request to over 15,000 owners and operators within the oil and natural gas
                                                   4
         Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 6 of 25



    industry. In addition, EPA established a phone line and email account, the ICR help desk, to

    assist the ICR recipients with completing and returning the requested information. EPA also

    received numerous requests for an extension of the deadline for responding to the ICR, many of

    which EPA granted.

   On July 18, 2016, while working on the development and issuance of the ICR, EPA separately

    published in the Federal Register a request for information, seeking within 120 days

    “information on innovative technologies to accurately detect, measure, and mitigate emissions

    from the oil and natural gas industry” and “how these advanced monitoring technologies would

    be broadly applicable to existing sources.” See 81 Fed. Reg. 46,670, 46,671 (July 18, 2016).

   On March 7, 2017, EPA published a notice stating that it was withdrawing the ICR. 82 Fed.

    Reg. 12,817 (March 7, 2017). As explained in the notice, “[t]he withdrawal is occurring

    because EPA would like to assess the need for the information that the Agency was collecting

    through these requests, and reduce burdens on businesses while the Agency assesses such

    need.” Id.

   On March 28, 2017, the President signed Executive Order 13783 that, among other things,

    directed the EPA Administrator to review the 2016 NSPS “and, if appropriate, shall as soon as

    practicable, suspend, revise, or rescind the guidance, or publish for notice and comment

    proposed rules suspending, revising, or rescinding those rules.” 82 Fed. Reg. 16,093, 16,096

    (March 31, 2017).

   On April 4, 2017, EPA published a notice announcing that, pursuant to the March 28, 2017

    Executive Order, it is initiating the E.O. Review and, “if appropriate, will initiate

    reconsideration proceedings to suspend, revise or rescind this rule.” 82 Fed. Reg. 16,331

    (April 4, 2017).

       EPA has not taken any action specifically towards developing or issuing guidelines for
                                                   5
         Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 7 of 25



existing oil and natural gas sources since the Agency initiated the E.O. Review. Because the E.O.

Review could result in the suspension, revision, or rescission of the methane standards in the 2016

NSPS, thereby potentially affecting the substance of potential future guidelines for existing oil and

natural gas sources, and/or eliminating or curtailing EPA’s authority to issue such guidelines, EPA

at this time does not intend to issue such guidelines or to take actions specifically toward

developing and issuing such guidelines before completing the E.O. Review.

       The United States further responds that at this time it does not intend to issue such

guidelines or to take actions specifically toward developing and issuing such guidelines for the

additional reason that, since the E.O. Review began, the Agency also has engaged in other

administrative actions identified in its amended disclosures under Fed. R. Civ. P. 26(a). In

response to numerous administrative petitions and other requests by stakeholders seeking

reconsideration of various aspects of the 2016 NSPS, EPA modified the NSPS in a final rule

published at 83 Fed. Reg. 10,628 (March 12, 2018), and proposed additional modifications in a

proposed rule published at 83 Fed. Reg. 52056 (October 15, 2018) (“October 2018 Proposed

Amendments”). EPA anticipates that those modifications to the 2016 NSPS could materially affect

the scope and content of potential future guidelines for existing oil and natural gas sources.

        2.    Identify the resources EPA has spent or has committed to spend
 gathering and evaluating data to develop Existing Source Guidelines.

       RESPONSE: Without waiving its objections, the United States responds that EPA has not

spent or committed to spend resources to gather and evaluate data to develop guidelines for

methane emissions from existing oil and natural gas sources since EPA initiated the E.O. Review.

The United States further refers the parties to its response to Interrogatory No. 1.

        3.     Describe the actions EPA needs to take and the information it has yet to
 obtain in order to issue Existing Source Guidelines.



                                                  6
         Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 8 of 25



       RESPONSE: The United States specifically objects to Interrogatory No. 3 on the ground

that it constitutes two different interrogatories: one directed to actions EPA allegedly needs to take,

and one directed to information that EPA allegedly needs to obtain. Without waiving its

objections, the United States responds that, for the reasons explained in its response to

Interrogatory No. 1, the Agency is not currently developing guidelines, and cannot at this point

identify what information, if any, would be needed in the future to do so. The United States further

refers the parties to its response to Interrogatory No. 12.

        4.      Identify all Persons the Administrator consulted in the decision-making
 process that led to the withdrawal of the 2016 ICR.

       RESPONSE: The United States specifically objects to Interrogatory No. 4 as unreasonably

burdensome and not proportionate to the needs of this case. Because the individual who served as

the Administrator during the decision-making process for withdrawal of the ICR is no longer with

the federal government, EPA would have to devote a significant amount of time and resources to

develop a response, the accuracy of which the Agency could not reliably establish. Equally

important, communications between individuals during that decision-making process are not

relevant to the subject matter of this case—EPA’s alleged unreasonable delay in issuing guidelines

for existing oil and natural gas sources. The identities of individuals who communicated with the

former Administrator do not speak to the factors established in Telecommunications Research &

Action Ctr. v. FCC, 750 F.2d 70, 80 (D.C. Cir. 1984) ( “TRAC”). Moreover, the basis for EPA’s

withdrawal of the ICR was explained in the Federal Register notice announcing that withdrawal at

82 Fed. Reg. 12,817 (March 7, 2017). Based on the foregoing objections, the United States

declines to respond to Interrogatory No. 4.

       5.     Identify all Communications between any Person outside of EPA and the
 Administrator and/or EPA regarding the basis for withdrawal of the 2016 ICR prior to
 the Administrator deciding to withdraw the ICR.


                                                   7
         Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 9 of 25



       RESPONSE: The United States specifically objects to Interrogatory No. 5 as unreasonably

burdensome and not proportionate to the needs of this case for the same reasons articulated in

response to Interrogatory No. 4. Indeed, Interrogatory No. 5 attempts to impose an even greater

burden than Interrogatory No. 4, as it attempts to elicit all communications between any person

outside of EPA, without limitation, and any person within the Agency itself, again without

limitation, regarding a topic that does not speak to the TRAC factors for the subject matter of this

suit. Furthermore, as noted in the United States’ amended disclosures under Fed. R. Civ. P. 26(a),

EPA articulated the basis for the Agency’s withdrawal of the ICR in the Federal Register notice at

82 Fed. Reg. 12,817 (March 7, 2017). Based on the foregoing objections, the United States

declines to respond to Interrogatory No. 5.

       6.      Identify the date(s) on which the Administrator and EPA first became
 aware of the basis for withdrawal of the 2016 ICR.

       RESPONSE: The United States specifically objects to Interrogatory No. 6 as unreasonably

burdensome and not proportionate to the needs of this case. The individual who served as the

Administrator during the decision-making process for withdrawal is no longer with the federal

government. There may be other EPA personnel who were involved in this process but have since

left the Agency. Further, numerous EPA personnel were involved in issuing, collecting

information pursuant to, and withdrawing the ICR, and may have become aware of information

relating to the basis for EPA’s withdrawal of the ICR through different means and at different

times. Consequently, EPA would have to devote a significant amount of time and resources to

developing a response, the accuracy of which the Agency could not reliably establish. The United

States also specifically objects to Interrogatory No. 6 because the date or dates on which individual

EPA personnel became aware of the basis for the withdrawal, which is articulated in the Federal

Register notice at 82 Fed. Reg. 12,817 (March 7, 2017), does not speak to the TRAC factors with


                                                  8
        Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 10 of 25



respect to the guidelines at issue in this case. Based on the foregoing objections, the United States

declines to respond to Interrogatory No. 6.

        7.      In response to the March 1, 2017 letter from nine Attorneys General and the
 Governors of Mississippi and Kentucky “expressing concern with the burdens on
 businesses imposed by the impending request,” identify whether EPA performed any
 analysis or assessment of the alleged burdens of the 2016 ICR, or of the regulatory costs
 and/or foregone benefits related to withdrawal of the 2016 ICR, prior to withdrawing it.

       RESPONSE: The United States specifically objects to Interrogatory No. 7 to the extent it

implies that the merits of, or basis for the withdrawal of, the ICR are relevant to the claims in this

unreasonable delay case. EPA further objects to Interrogatory No. 7 on the ground that it

constitutes two different interrogatories: one directed to analyses or assessments of burdens

imposed by the ICR, and one directed to costs or foregone benefits due to withdrawal of the ICR.

Without waiving its objections, the United States responds that no such analyses or assessments

were performed in response to the March 1, 2017 letter prior to withdrawing the ICR. As noted in

the United States’ amended disclosures under Fed. R. Civ. P. 26(a), EPA explained the basis for the

Agency’s withdrawal of the ICR in the Federal Register notice announcing that withdrawal at 82

Fed. Reg. 12,817 (March 7, 2017).

        8.      Identify the Persons involved in any analysis or assessment identified in
 response to Interrogatory No. 7 and his/her role and/or duties in connection with any such
 analysis or assessment.

       RESPONSE: The United States specifically objects to Interrogatory No. 8, because neither

the substantive merits of, nor the grounds for, withdrawal of the ICR are at issue in this

unreasonable delay case. Without waiving its objections, the United States responds that no

analysis or assessment was identified in response to Interrogatory No. 7.

        9.    Identify whether the Administrator or any EPA official consulted with any
 States who were not parties to the March 1, 2017 letter referenced in Interrogatory No. 7
 regarding withdrawal of the ICR prior to withdrawing it.


                                                   9
        Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 11 of 25



       RESPONSE: The United States specifically objects to Interrogatory No. 9 as unduly

burdensome and not proportionate to the needs of this case because neither the substantive merits

of, nor the grounds for, withdrawal of the ICR are at issue in this unreasonable delay case.

Moreover, the individuals who served as the Administrator and certain other relevant EPA officials

at the time of the ICR withdrawal are no longer with the federal government. Consequently, EPA

would have to devote substantial time and resources to developing a response, the accuracy of

which the Agency could not reliably establish. Based on the foregoing objections, the United

States declines to respond to Interrogatory No. 9.

        10.      Identify any plans EPA put into place at the time of the withdrawal of the
 ICR, steps EPA has taken since the withdrawal of the ICR, and the steps EPA still has
 to take, to assess the need for the information that was to be collected from the now-
 withdrawn ICR.

       RESPONSE: The United States specifically objects to Interrogatory No. 10 on the

ground that it constitutes three different interrogatories: one directed to plans allegedly put in

place in March of 2017, one directed to steps allegedly taken since the 2016 ICR was

withdrawn, and a third directed to future steps EPA allegedly has to take to assess the need for

information. Without waiving its objections, the United States responds that EPA had planned

to assess the need for the information that was to be collected from the ICR at the time that the

ICR was withdrawn. See 82 Fed. Reg. 12,817 (March 7, 2017). EPA has not taken such a

step because, shortly after withdrawing the ICR, E.O. 13783 directed EPA to review the 2016

NSPS “and, if appropriate, . . . as soon as practicable, suspend, revise, or rescind the guidance,

or publish for notice and comment proposed rules suspending, revising, or rescinding those

rules.” 82 Fed. Reg. at 16,096 (March 31, 2017). Whether EPA will need any of the

information requested under the now-withdrawn ICR to inform any potential future

development and issuance of guidelines for existing oil and natural gas sources will depend


                                                   10
        Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 12 of 25



upon the substantive changes to the already-amended NSPS resulting from the E.O. Review

and the October 2018 Proposed Amendments. Therefore, EPA intends to complete these

actions, which were identified in its amended disclosures under Fed. R. Civ. P. 26(a), before it

can assess what (if any) additional information it may need.

        11.     Explain the basis for EPA’s denial in its Answer of the assertion in
 paragraph 40 of Intervenor’s Complaint that EPA has not taken any actions with respect
 to establishing Existing Source Guidelines since withdrawal of the ICR, see Answer at ¶
 40.
       RESPONSE: Without waiving its objections, the United States responds that EPA has

engaged in ongoing actions identified in its amended disclosures under Fed. R. Civ. P. 26(a), the

results of which EPA anticipates could materially affect the establishment of future guidelines for

existing oil and natural gas sources for the reasons articulated in response to Interrogatory No. 1.

       12.    Provide the amount of time EPA requires to accomplish each of the actions
 needed to promulgate Existing Source Guidelines and the date by which EPA could
 promulgate Existing Source Guidelines.

       RESPONSE: Without waiving its objections, the United States responds that it is not

promulgating guidelines for existing oil and natural gas sources at this time for the reasons

articulated in response to Interrogatory No. 1. The United States further responds that the actions

EPA would need to take to do so, and the time needed to perform them, will depend upon the final

outcome of the E.O. Review and the October 2018 Proposed Amendments.

       Should EPA nonetheless be ordered to promulgate guidelines without regard to the

outcomes of these two actions, EPA would first have to evaluate the information submitted under

the ICR to determine whether that information is relevant, complete, and sufficient, or if additional

information is necessary. If that information were found to be sufficient, then the Agency

estimates that, at minimum, it would require at least 19 months to issue existing source guidelines.

This schedule is based on the following actions and the time that EPA estimates it would need to

complete them:
                                                  11
         Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 13 of 25



   EPA evaluates the information received from the ICR and proposes the guidelines at issue (9

    months); and

   After providing at least a 60-day comment period on the proposed guidelines and a hearing if

    requested, EPA evaluates the comments received and finalizes the guidelines (10 months).

         Should EPA determine that it needs to collect additional information that would require the

issuance of a new ICR, EPA estimates that, at a minimum, it would require 35 months to issue

existing source guidelines. This schedule is based on the following actions that EPA would need to

take in addition to those identified above, and the time that EPA estimates it would need to

complete those additional steps:

   EPA assesses its information needs, then prepares and publishes the first draft of an ICR (2

    months);

   Following a required 60-day public comment period, and its review of the comments received,

    EPA revises and publishes a second draft of an ICR for another 30-day comment period (4

    months);

   EPA will consider the comments received and submit the final ICR to OMB for approval (3

    months);

   Assuming OMB approval, EPA would mail the OMB approved ICR to owners and operators in

    the oil and gas sector (1 month); and

   EPA receives all requested information (6 months).

Depending on the volume and complexity of information received from this hypothetical ICR, EPA

may need more than 10 months to evaluate the information received and propose the guidelines at

issue.

         The United States further responds that, should the E.O. Review or the final action on the

October 2018 Proposed Amendments effect additional substantive changes to the 2016 NSPS,
                                                  12
        Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 14 of 25



EPA’s estimates would, of course, be subject to change. EPA’s rule making activities with regard

to the E.O. Review and the October 2018 Proposed Amendments are ongoing, and the United

States’ response to Interrogatory No. 12 will be supplemented as appropriate.

         13.    For each instance in which EPA has, in the past, issued new source
 performance standards for new sources within a regulated industrial sector pursuant to
 sections 111(b) or 129 of the Clean Air Act, 42 U.S.C. §§ 7604(b) or 7629 [sic], describe
 with specificity the amount of time that passed between issuance of that standard and
 the issuance of the guidelines under section 111(d) for existing sources within that same
 industrial sector.

       RESPONSE: The United States specifically objects to Interrogatory No. 13 as

unreasonably burdensome and not proportionate to the needs of the case, to the extent that it seeks

information regarding guidelines for existing sources for which EPA issued standards under Clean

Air Act (“CAA”) section 129, 42 U.S.C. § 7429. Such information does not speak to the merits of

this unreasonable delay case or a potential remedy, because unlike CAA section 111, CAA section

129 requires that existing source guidelines be included as part of new source performance

standards, not issued separately. See 42 U.S.C. § 7429(b)(1). Moreover, the guidelines described

in CAA section 129 include different elements than those described in CAA section 111. Id. The

United States further objects to Interrogatory No. 13 to the extent that it seeks information

regarding industrial sectors different from oil and natural gas. No other industrial sectors are at

issue in this case, and the requested information will not speak to the time required to prepare

future guidelines for the oil and natural gas sector. Guidelines for different industrial sectors may

(or may not, in different cases) require the collection of different industry-specific information, and

may entail analyses that differ substantially by Agency personnel with different industry-specific

knowledge and experience. The United States therefore responds to Interrogatory No. 13 only with

respect to guidelines for existing oil and natural gas sources. Without waiving its objections, the

United States responds that no such guidelines have been issued.

                                                  13
        Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 15 of 25



         14.     If and to the extent EPA intends to rely on claimed lack of resources to
 justify its delay, identify the resources necessary to accomplish the actions needed to
 develop and issue the Existing Source Guidelines, the availability of those resources, and
 their source(s).

RESPONSE: Without waiving its objections, the United States responds that it does not now, and

will not in the future, argue that any alleged delay in issuing guidelines for existing oil and natural

gas sources is attributable to a lack of time or other resources. The United States further refers the

parties to its response to Interrogatory No. 1.

         15.     If and to the extent EPA intends to rely on higher or competing regulatory
 priorities, such as other rulemakings, to justify its delay, identify and explain all EPA
 activities of a higher or competing priority than preparation of Existing Source
 Guidelines.

       RESPONSE: Without waiving its objections, the United States responds that it does not

intend to issue guidelines for existing oil and natural gas sources before the E.O. Review is

complete, because the 2016 NSPS may be substantially revised or rescinded as a result. The

United States further responds that it does not now, and will not in the future, argue that the E.O.

Review and other actions described in the amended Fed. R. Civ. P. 26(a) disclosures are higher or

competing priorities in the sense that they are or were competing for time and other resources that

otherwise could be devoted to developing the guidelines at issue, however. The United States

further refers the parties to its responses to Interrogatory Nos. 1 and 14.

        16.    For each higher or competing regulatory priority identified in
 response to Interrogatory No. 15, identify whether such priority is discretionary or
 non-discretionary.

       RESPONSE: Without waiving its objections, EPA responds that no such priorities were

identified in response to Interrogatory No. 15, and further refers the parties to its responses to

Interrogatories Nos. 1 and 15.




                                                   14
        Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 16 of 25



        17.    Explain the effect, if any, the expenditure of the additional resources
 required to develop and issue Existing Source Guidelines would have on EPA’s ability to
 accomplish other agency priorities, if and to the extent EPA intends to rely on claimed
 interference with those priorities to justify its delay.

       RESPONSE: Without waiving its objections, EPA responds that it does not intend to

claim that other agency priorities are a basis for not issuing the guidelines at issue.

       18.   Identify the actions, if any, that EPA believes must be taken by other
 government agencies, private parties, or the public before EPA can issue Existing Source
 Guidelines.

       RESPONSE: Without waiving its objections, the United States responds that it does not

intend to issue the guidelines at issue at this time for the reasons articulated in its response to

Interrogatory No. 1. The United States further responds that the actions other government

agencies, private parties, or the public would need to take before EPA can issue future guidelines

for existing oil and natural gas sources cannot be determined at this time, because they will depend

upon the substantive changes effected when the E.O. Review and action on the October 2018

Proposed Amendments are concluded.

       19.  Identify the resources EPA has spent or committed to spend on the March
 2018 Amendments, October 2018 Proposed Amendments, and the Ongoing Review.

       RESPONSE: The United States specifically objects to Interrogatory No. 19 on the grounds

that it constitutes six different interrogatories: three directed to resources that EPA already

expended on each of three different rule makings, and three more directed to resources the Agency

has committed to spend in the future on those rule makings. The United States further specifically

objects that identifying such resources would be unduly burdensome and not proportionate to the

needs of the case, because the United States does not contend that such past or future expenditures

are a basis for the Agency’s delay in issuing the guidelines at issue. Based on the foregoing

objections, the United States notes that no resources have been expended on the rule making



                                                   15
        Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 17 of 25



process for the March 2018 Amendments since the rule was finalized, but otherwise declines to

respond to Interrogatory No. 19.

       20.      Identify whether EPA has performed any analysis or assessment of regulatory
costs and/or foregone benefits related to the Ongoing Review and the results of that analysis
to date.

       RESPONSE: EPA specifically objects to Interrogatory No. 20 as unreasonably

burdensome and not proportionate to the needs of the case because the substance of incomplete

agency deliberations regarding the as-yet-unproposed E.O. Review rule making do not speak to the

TRAC factors with respect to the guidelines at issue in this case. The United States further objects

on the grounds that all of the information that Plaintiffs seek is incomplete, deliberative, and

therefore would be protected from disclosure under the deliberative process privilege. Without

waiving its objections, the United States responds that such an analysis or assessment is being

performed, but otherwise declines to respond to Interrogatory No. 20.

        21.      Identify whether EPA has performed any analysis or assessment of
 regulatory costs and/or benefits related to issuance of Existing Source Guidelines and
 the results of that analysis to date.

       RESPONSE: Without waiving its objections, the United States responds that no such

analysis or assessment has been performed to date.

       22.     Explain how EPA’s March 2018 Amendments, October 2018 Proposed
Amendments, and Ongoing Review impact or relate to its ability to develop and issue
Existing Source Guidelines or affect the substance of those Guidelines, including an
explanation of any analysis EPA has performed concerning that impact or affect [sic].

       RESPONSE: The United States specifically objects to Interrogatory No. 22 on the

grounds that it constitutes at least three (and arguably seven) interrogatories: at least one (and

arguably three) directed to how three different Agency actions impact or relate to EPA’s ability to

develop and issue the guidelines at issue; at least one (and arguably three) directed to the impact of

each of those three actions on the substance of the guidelines at issue; and one directed to any

                                                   16
        Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 18 of 25



analysis of those effects. Without waiving its objections, the United States refers the parties to its

response to Interrogatory No. 1, and further responds that no formal analysis of those impacts or

effects has been performed.

     23. Identify all Persons who have participated in the October 2018 Proposed
Amendments.

       RESPONSE: The United States specifically objects to Interrogatory No. 23 as overbroad

and unduly burdensome to the extent it seeks information regarding “all persons” who have

participated in the rule making process without regard to the nature of their participation, the

knowledge they possess, or its relevance to the issues in this case. Moreover, the substance of and

bases for that proposed rulemaking, and the designated EPA contact person, are detailed in the

notice of proposed rulemaking that was published in the Federal Register and the publicly

accessible docket. Without waiving its objections, the United States refers the parties to its

amended Fed. R. Civ. P. 26(a) disclosures but otherwise declines to respond to Interrogatory No.

23.

       24. Identify all Persons who have participated in the Ongoing Review.

       RESPONSE: The United States specifically objects to Interrogatory No. 24 as overbroad

and unduly burdensome to the extent that it seeks information regarding “all persons” who have

participated in the E.O. Review without regard to the nature of their participation, the knowledge

they possess, or its relevance to the issues in this case. The United States further objects on the

grounds that any substantive information such persons may possess regarding this incomplete and

as-yet-unproposed rule making likely would be deliberative, and therefore protected from

disclosure under the deliberative process privilege. Without waiving its objections, the United

States refers the parties to its amended Fed. R. Civ. P. 26(a) disclosures but otherwise declines to

respond to Interrogatory No. 24.


                                                  17
      Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 19 of 25




                      UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA

 STATE OF NEW YORK,et al..

                      Plaintiffs,                             No. 1 S-cv-0773

 ENVIRONMENTAI. QEFENSE FUND,                                 I-lon. Reggie Walton

                      Plaintiff-Intervenor,

 v.                                                    ~

UNITED STATES ENVIRONMENTAL                            )
PROTECTION AGENCY,et al.,                              )

                      Defendants.                      )


                                    _   f~ 1         1 :-     ~- ' 1            t
                  '                      C          1            1      1:



Dated: February 28, 2019                       As to a w rs to     In rrogatories
                                                            ~j~    I
                                               P agioti     Tsi o is. Director
                                                ffice of~ir Quali    Tanning and Standards
                                               United States Environmental Protection Agency
                                               109 T.W. Alexander Drive
                                               Research Triangle Park. NC 27709



Dated: February 28, 2019                       As to objections:

                                                                                       --
                                                HEATHER E. GANGE
                                                United States Department of Justice
                                                Environment &Natural Resources Div.
                                                Cnvironmental Defense Section
                                               P.O. Box 7611
                                                Washington, D.C. 20044
                                               (202)S l 4-0375 (telephone)
          Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 20 of 25



                                    CERTIFICATE OF SERVICE

          I, Heather Gange, certify that on this 28th day of February 2019, I transmitted a copy of the

foregoing via electronic mail and via U.S. Mail, postage prepaid, to the following counsel of

record:

 State of New York                                   Michael Myers
 Plaintiff                                           NEW YORK STATE ATTORNEY
                                                     GENERAL
                                                     Environmental Protection Bureau
                                                     The Capitol
                                                     Albany , NY 12224
                                                     (518) 776-2382
                                                     Email:Michael.Myers@ag.Ny.Gov

                                                     Morgan Anna Costello
                                                     NEW YORK STATE OFFICE OF THE
                                                     ATTORNEY GENERAL
                                                     The Capitol
                                                     Albany , NY 12224
                                                     (518) 776-2392
                                                     Email:Morgan.Costello@ag.Ny.Gov

                                                     Christopher Charles Gore
                                                     NEW YORK STATE OFFICE OF THE
                                                     ATTORNEY GENERAL
                                                     Environmental Protection Bureau 350 Main
                                                     Street Main Place Tower, Suite 300a
                                                     Buffalo , NY 14202
                                                     (716) 852-6295
                                                     Email:Christopher.Gore@ag.Ny.Gov

 State of California                                 Daniel Martin Lucas
 Plaintiff                                           OFFICE OF THE ATTORNEY
                                                     GENERAL/CA
                                                     300 South Spring Street
                                                     #1702
                                                     Los Angeles , CA 90013
                                                     (213) 269-6345
                                                     Email:Daniel.Lucas@doj.Ca.Gov

                                                     Morgan Anna Costello



                                                   18
      Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 21 of 25




                                       Kavita Paul Lesser
                                       CALIFORNIA DEPARMTENT OF JUSTICE
                                       Office Of The Attorney General- Environment
                                       Section 300 South Spring Street Suite 1702
                                       Los Angeles , CA 90013
                                       (213) 269-6605
                                       Email:Kavita.Lesser@doj.Ca.Gov

                                       Timothy Eugene Sullivan
                                       CALIFORNIA DEPARTMENT OF JUSTICE
                                       Office Of The Attorney General P.O. Box
                                       70550 1515 Clay St. 20th Floor
                                       Oakland , CA 94612
                                       (510) 879-0987
                                       Email:Timothy.Sullivan@doj.Ca.Gov

State of Connecticut                   Jill N. Lacedonia
Plaintiff                              OFFICE OF ATTORNEY GENERAL/CT
                                       P.O. Box 120 55 Elm Street
                                       Hartford , CT 06141
                                       (860) 808-5250
                                       Email:Jill.Lacedonia@ct.Gov

                                       Morgan Anna Costell

State of Illinois                      Gerald Thomas Karr
Plaintiff                              OFFICE OF ATTORNEY GENERAL/IL
                                       69 West Washington Street
                                       #1800
                                       Chicago , IL 60602
                                       (312) 814-3369
                                       Email:Gkarr@atg.State.Il.Us

                                       Morgan Anna Costello

State of Iowa                          Morgan Anna Costello
Plaintiff
                                       Jacob John Larson
                                       IOWA ATTORNEY GENERAL'S OFFICE
                                       Hoover Building 1305 East Walnut Street 2nd
                                       Floor
                                       Des Moines , IA 50319
                                       (515) 281-5341


                                     19
      Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 22 of 25



                                       Email:Jacob.Larson@ag.Iowa.Gov

State of Maine                         Gerald Donohue Reid
Plaintiff                              STATE OF MAINE OF THE ATTORNEY
                                       GENERAL
                                       Natural Resources Division
                                       6 State House Station
                                       Augusta , ME 03222-0006
                                       (207) 626-8545
                                       Email:Jerry.Reid@maine.Gov

                                       Morgan Anna Costello



State of Maryland                      Morgan Anna Costello
Plaintiff
                                       Leah J. Tulin
                                       OFFICE OF THE ATTORNEY GENERAL
                                       200 St. Paul Place 20th Floor
                                       Baltimore , MD 21202
                                       410-576-6962
                                       Email:Ltulin@oag.State.Md.Us



Commonwealth of Massachusetts          Melissa A. Hoffer
Plaintiff                              ATTORNEY GENERAL,
                                       MASSACHUSEETTS
                                       One Ashburton Place
                                       Boston , MA 02108
                                       (617) 963-2322
                                       Email:Melissa.Hoffer@state.Ma.Us

                                       Morgan Anna Costello

                                       Turner H. Smith
                                       MASSACHUSETTS OFFICE OF THE
                                       ATTORNEY GENERAL
                                       Environmental Protection Division
                                       One Ashburton Place
                                       Boston , MA 02108
                                       (617) 963-2782
                                       Email:Turner.Smith@state.Ma.Us




                                     20
      Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 23 of 25




                                       Peter Charles Mulcahy
                                       MASSACHUSETTES ATTORNEY
                                       GENERAL GENERAL'S OFFICE
                                       10 Mechanic Street Suite 301
                                       Worchester , MA 01608
                                       (774) 214-4455
                                       Email:Peter.Mulcahy@state.Ma.Us

State of New Mexico                    Morgan Anna Costello
Plaintiff
                                       William Gregory Grantham
                                       STATE OF MEXICO OFFICE OF THE
                                       ATTORNEY GENERAL
                                       Consumer And Environmental Protection
                                       201 3rd St, Nw
                                       Suite 300
                                       Albuquerque , NM 87102
                                       (505) 717-3520
                                       Email:Wgrantham@nmag.Gov

State of Oregon                        Morgan Anna Costello
Plaintiff
                                       Paul Andrew Garrahan
                                       OREGON DEPARTMENT OF JUSTICE
                                       Natural Resources Section, General Counsel
                                       Division 1162 Court Street, Ne Suite 400
                                       Salem , OR 97301
                                       (971) 673-1943
                                       Email:Paul.Garrahan@doj.State.Or.Us

Commonwealth of Pennsylvania           Michael John Fischer
Plaintiff                              Pennsylvania Office of Attorney General
                                       Civil Law Division 1600 Arch St. Suite 300
                                       Philadelphia , PA 19103
                                       (215) 560-2171
                                       Email:Mfischer@attorneygeneral.Gov

                                       Morgan Anna Costello



State of Rhode Island                  Morgan Anna Costello
Plaintiff

                                     21
      Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 24 of 25



State of Vermont                       Morgan Anna Costello
Plaintiff
                                       Nicholas F. Persampieri
                                       OFFICE OF THE ATTORNEY
                                       GENERAL/VT
                                       Environmental Protection Division 109 State
                                       Street
                                       Montpelier , VT 05609
                                       (802) 828-3186
                                       Email:Nick.Persampieri@vermont.Gov

State of Washington                    Katharine Goold Shirey
Plaintiff                              OFFICE OF ATTORNEY GENERAL/WA
                                       Ecology Division
                                       Po Box 40117
                                       Olympia , WA 98504-0117
                                       (360) 586-6769
                                       Email:Kay.Shirey@atg.Wa.Gov

                                       Morgan Anna Costello

District of Columbia                   Morgan Anna Costello
Plaintiff
                                       Jimmy R. Rock
                                       OFFICE OF THE ATTORNEY GENERAL
                                       FOR THE DISTRICT OF COLUMBIA
                                       441 Fourth Street, Nw Suite 600-S
                                       Washington , DC 20001
                                       (202) 741-0770
                                       Email:Jimmy.Rock@dc.Gov

City of Chicago                        Morgan Anna Costello
Plaintiff
                                       Jared Policicchio
                                       City of Chicago Department of Law
                                       30 North Lasalle Street Suite 1400
                                       Chicago , IL 60647
                                       312-744-1438




                                     22
     Case 1:18-cv-00773-RBW Document 48-2 Filed 05/06/19 Page 25 of 25




Environmental Defense Fund            Sean Hoe Donahue
Intervenor Plaintiff                  DONAHUE & GOLDBERG, LLP
                                      1111 14 Street, Nw Suite 510a
                                      Washington , DC 20005
                                      (202) 277-7085
                                      Email:Sean@donahuegoldberg.Com

                                      Susannah Landes Foster Weaver
                                      DONAHUE, GOLDBERG & WEAVER, LLP
                                      1111 14th St. Nw Suite 510a
                                      Washington , DC 20005
                                      (202) 569-3818
                                      Email:Susannah@donahuegoldberg.Com



                                        /s/ Heather E. Gange
                                 Heather E. Gange, Esq.
                                 D.C. Bar No. 452615
                                 Environmental Defense Section
                                 P.O. Box 7611
                                 Washington, DC 20044-7611
                                 Tel. 202.514.4206




                                    23
